DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Claim Interpretation
Applicant appears to argue that the claims do not invoke 12 6th paragraph, while arguing that the specification shows support for the requisite structure. The Examiner notes that contrary to Applicant’s assertions, the claims were not objected to with respect to 112 6th paragraph. The Examiner maintains that the claims invoke an interpretation under 112th 6th paragraph. 
101
Applicant argues that the claims are not directed to an abstract idea. The Examiner disagrees. The claims are directed to the abstract idea of Certain Methods Of Organizing Human Activity. The web portal, CMU and web system are being used as a tool to implement the abstract idea. Thus the claims remain directed to the abstract idea itself. The alleviation of idle time of laboratory equipment is a business improvement rathern than an improvement to an actual machine. Accordingly, the rejection is maintained. 


103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, determining, presenting and selecting limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations receiving, determining, presenting and selecting under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “units”, nothing in the claim element precludes the step from practically being certain methods of organizing human activity  Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, units. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (units)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claim 2 describes a storage unit and claim 4 describes a communication module, however, these elements, taken alone or in combination, do not result in significantly more than the abstract idea.  The remaining dependent claims further narrow the abstract idea and do nothing to remedy the deficiencies. Accordingly the claims 1-10 are not patent eligible.	

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit for in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Pre-Grant Publication No. 2006/0015491 A1 in view of Singh U.S. Pre-Grant Publication No. 2018/0122166 A1
As per Claims 1 and 8, Lee teaches a user registration unit configured to receive information to register a user (see para. 37) a user requisition unit configured to receive a requisition from the registered user to schedule a reservation for use of a facility, wherein the requisition from the registered user comprises at least one parameter selected from a date, a time slot, a location (see fig. 5A), and the facility (see para. 42, fig. 1-2 and 5-6);
a centralized management unit configured to determine a list of available facilities by comparing the requisition from the registered user to a database (see para. 40 and 44);
a reservation display unit configured to present to the registered user the list of available facilities, along with details of the facilities (see fig. 8); and to receive from the registered user a selection of the facility sought by the registered user from the list of available facilities (see para. 50), wherein the details of the facility sought by the registered user comprise at least one of the following: location details, an available time for use, booking status, and the associated cost (see fig. 8);
a reservation scheduling unit configured to schedule a reservation of the facility sought by the registered user based from the list of available facility made by the registered user (see figs. 1-2 and para. 53).
Lee does not explicitly teach the limitation taught by Singh and to provide an unique login ID to the user to generate a registered user (see para. 79). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lee to include the teachings of Singh to provide a secure user ID. 
Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Pre-Grant Publication No. 2006/0015491 A1 in view of Singh U.S. Pre-Grant Publication No. 2018/0122166 A1 in further view of Petruccelli U.S. Patent No. 7,383,190 B1
As per Claim 2, Lee in view of Singh teach the system of clam 1 as described above. Lee does not explicitly teach the limitation taught by Petruccelli wherein the system further comprises of an expert information storage unit comprising at least one detail of an expert available to the registered user for consultation (see Col. 3 lines 1-15). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Lee and Singh to include the teachings of Petruccelli to assist a user with a information related to a reservation before and after they arrive at a location, as suggested by Petruccelli.
As per Claim 3, Lee in view of Singh teach the system of clam 2 as described above. Lee does not explicitly teach the limitation taught by Petruccelli wherein the registered user can contact the expert from the expert information storage unit and submit a request for support (see Col. 3 lines 1-15). The motivation is the same as opined above.
As per Claims 4 and 9, Lee in view of Singh teach the system of clam 2 as described above. Lee does not explicitly teach the limitation taught by Petruccelli wherein the expert information storage unit further comprises a communication module configured to facilitate real-time communication between the expert and the registered user regarding the request for support (see Col. 6 lines 39-42 and Col. 12 lines 8-11).
Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Pre-Grant Publication No. 2006/0015491 A1 in view of Singh U.S. Pre-Grant Publication No. 2018/0122166 A1 in further view of Combs U.S. Pre-Grant Publication No. 2002/0095323 A1
As per Claims 6 and 10, Lee in view of Singh teach the system of claim 1 as described above. Lee does not explicitly teach the limitation taught by Combs wherein the system further comprises service provider information and communication unit configured to store details of at least one provider of services required to maintain facilities on the list (see para. 16 and 31) . It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Lee and Singh to include the teachings of Combs to provide upkeep to a facility.
As per Claim 7, Lee in view of Singh and Combs teach the system of claim 6 as described above. Lee does not explicitly teach the limitation taught by Combs, wherein the registered user can raise a request with the at least one provider of service in case of a malfunctioning or breakdown of the facility (see para. 31). The motivation is the same as opined above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Pre-Grant Publication No. 2006/0015491 A1 in view of Singh U.S. Pre-Grant Publication No. 2018/0122166 A1 in further view of Harwood U.S. Pre-Grant Publication No. 2011/0225012 A1
As per Claim 5, Lee in view of Singh teach the system of clam 2 as described above. Lee does not explicitly teach the limitation taught by Harwood wherein the expert information storage unit comprises a user feedback unit configured to receive feedback from the registered user and provide a ranking to the expert based on a feedback received from the registered user (see para. 28). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Lee and Singh to include the teachings of Harwood to determine the helpfulness of an expert, as suggested by the cited portion of Harwood.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628